Citation Nr: 1117036	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	The Law Office of Michael R. Viterna, P.L.L.C.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction has since been returned to the RO in Detroit, Michigan.  

The Veteran testified at an RO formal hearing in February 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board finds that sufficient evidence has been submitted to reopen the Veteran's psychiatric disorder service connection claim, but that further development is warranted before the claim may be adjudicated on its merits.  Accordingly, the merits of the reopened claim are addressed in the REMAND portion of the decision below, and the claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  An unappealed August 1982 rating decision denied reopening a claim for service connection for a psychiatric disorder.

2.  The evidence pertaining to the Veteran's psychiatric disorder received subsequent to the August 1982 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   



CONCLUSIONS OF LAW

1.  The August 1982 rating decision that denied reopening a claim for service connection for the Veteran's psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).
	
2.  New and material evidence has been received to reopen the Veteran's claim for service connection for the Veteran's psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the reopening of the Veteran's service connection claim, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Claim to Reopen

In an August 1982 rating decision, the Veteran's claim to reopen service connection for a psychiatric disorder was denied.  The Veteran was notified of his appellate rights and while a statement of the case was subsequently rendered, the Veteran did not perfect an appeal the decision.  Thus, the decision became final.  

In September 2007 the Veteran again sought to reopen his claim.  His request was denied by the RO in a February 2008 rating decision.  The Veteran expressed his disagreement with this decision, and the present appeal ensued.
	
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the August 1982 rating decision, VA medical treatment records, private treatment records, hearing testimony, and lay statements have been received.  This evidence is new as it was not of record at the time of the last final disallowance of the claim.  

This new evidence is also material.  In the August 1982 rating decision, the Veteran's claim was essentially denied because the evidence did not support the in-service incurrence or aggravation of a psychiatric disorder.  The evidence submitted since the RO last declined to reopen the Veteran's claim includes a July 2007 letter authored by both the Veteran's treating psychiatrist and therapist.  In their letter, the Veteran's treatment providers opine that the Veteran's period of service either activated or caused the Veteran's current psychiatric disorder, which has been diagnosed as schizophrenia, paranoid type.  In support of this opinion, the Veteran's treatment providers note the Veteran's denial of any psychiatric symptoms prior to entering service (as reflected on his entrance medical history report) and that no psychiatric disorders were noted on entrance to service (as reflected in his entrance medical examination report), as well as the lack of evidence suggesting that the Veteran engaged in or was advised to engage in mental health treatment prior to service.  The treatment providers further cite the manifestation of probable prodromal signs or symptoms of mental illness noted during service and the full psychiatric descent noted upon discharge from service requiring the Veteran's ongoing psychiatric treatment since that time.

The Board finds that this newly submitted evidence, when presumed credible, suggests a nexus between the Veteran's current psychiatric disorder and service.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).  As such, the newly submitted evidence raises a reasonable probability of substantiating the Veteran's claim and therefore serves as a basis for reopening the claim.  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent, the Veteran's appeal is granted. 


REMAND

After reviewing all of the evidence of record, the Board determines that further evidentiary development is warranted before the Veteran's reopened service connection claim for a psychiatric disorder may be adjudicated on its merits.

As an initial matter, the record reflects the Veteran's report that he is in receipt of Social Security Administration (SSA) disability benefits (as reflected in his 2009 RO formal hearing transcript) and that he had approximately six psychiatric treatment sessions and a related in-patient hospitalization during service (as reflected in the April 1972 Medical Board discharge summary and an August 1972 VA psychiatric examination report); however, neither the Veteran's SSA records nor these in-service psychiatric treatment records are currently associated with the Veteran's claims file.  Accordingly, efforts to obtain these records should be made.  38 C.F.R. § 3.159(c)(2) (2010).

Additionally, the record reflects that since his discharge from service, the Veteran has received psychiatric care from several private treatment providers.  However, none of the treatment records from these various providers have been requested.  Therefore, attempts to obtain these records should be made as well. 

A review of the record also reveals seemingly contradictory evidence regarding the onset and etiology of the Veteran's paranoid schizophrenia.  In that regard, the evidence supporting a theory that the Veteran's psychiatric disorder initially manifested in service includes the Veteran's entrance medical examination report and corresponding medical history report, in which no psychiatric abnormalities were noted or reported by the Veteran, thereby triggering the presumption of his psychiatric soundness on entrance to service.  Moreover, hearing testimonies from the Veteran and his parents, as well as submitted statements from the Veteran and his father, reflect their report that the Veteran had no psychiatric problems or treatment and was unaware of having a psychiatric disorder prior to entering service.  Additionally, statements from the Veteran's pre-service treating physician (Dr. Hyland) reflects that the Veteran had no significant illnesses apart from recurrent upper respiratory infections prior to 1970, and letters from two of the Veteran's high school teachers essentially report that the Veteran was an average high school student who participated in the band and chess club.  Furthermore, three letters from the Veteran's post-service psychiatric treatment providers reflect their medical opinions that the Veteran's paranoid schizophrenia initially manifested during service (as reflected in a 1978 letter from Dr. Rubin, a 1982 from Dr. Allen, and a 2007 letter from Dr. Tanski and F. Smith).

Conversely, evidence reflecting that the Veteran's paranoid schizophrenia existed prior to service includes the Veteran's reports of difficulty during the short period of time he was enrolled in college prior to entering service, as well as difficulty adjusting to the stress of his pre-service employment in a factory.  The Veteran reported difficulty concentrating during his college course-work and difficulty adjusting to the stress of his pre-service employment, causing him to receive treatment in the form of a tranquilizer injection and taking tranquilizer pills for a one-month period (as reflected in Dr. Allen's 1984 letter).  Moreover, in a letter authored by the Veteran's father in 1982, the Veteran's father seems to express concern that a conversation he had with a fellow church member, who was also an Air Force reservist, had been relayed to the VA.  Accordingly, he endeavored to explain that he spoke in jest when he told this Air Force reservist that the Veteran had exhibited symptoms of the paranoid schizophrenia before entering service and that he had encouraged the Veteran to enlist so that he could receive a VA pension.  

Furthermore, the Medical Board discharge summary of record reflects a finding that the Veteran's paranoid schizophrenia existed prior to his entry to service and was not exacerbated by service, presumably based on the Veteran's report of withdrawal from his peer groups, difficulty sleeping, and paranoid ideations about his college professors during his pre-service college course work.  Additionally, a May 1981 VA psychiatric examination report reflects the examiner's opinion that the Veteran's schizoid personality features had manifested during his period of college (he reported becoming distracted during college by his fantasy games) and probably as early as high school, and the examiner therefore characterized the Veteran's schizophrenia as a long-term disorder predating service.

Thus, given the evidence of record supporting both a theory that the Veteran's schizophrenia initially manifested in service and a theory that it predated service and was not permanently aggravated therein, the Board finds that a VA medical opinion should be obtained to reconcile the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including a copy of any decision rendered as well as the medical records relied upon concerning the claim.

2.  The RO/AMC should request any available in-service Mental Health Clinic records reflecting psychiatric evaluations or treatment of the Veteran at Grand Forks Air Base, North Dakota, in 1971 and 1972, as well as any in-patient psychiatric treatment records for the Veteran's period of service.  

3.  The Veteran should be requested to submit the names and current addresses of his post-service psychiatric treatment providers and related dates of  treatment in appropriate release forms to allow VA to attempt to obtain those records.  Specifically, the Veteran should be asked to provide release forms for the following treatment providers:

(a)	Dr. Bruce L. Danto
	466 Fisher Building
	Detroit, Michigan 48202

(b)	Dr. J. Barry Rubin
	Neuropsychiatric Rehabilitation, Inc.
	Travelers Tower, Suite 1102
	26555 Evergreen
	Southfield, Michigan 48076

(c)  Dr. John R. Hyland
	17200 Mack Avenue
	Grosse Pointe, Michigan 48224

(d)  Dr. J. Scott Allen
	Tri-County Mental Health Services, P.C.
	Travelers Tower, Suite 1616
	26555 Evergreen
	Southfield, Michigan 48076

(e)  Dr. Daryl Tanski and Fonda Smith
	Adult Mental Health Services
	2140 E. Ellsworth
	Ann Arbor, Michigan 48108

4.  Thereafter, the Veteran's claims file should be provided to an appropriate VA medical professional (preferably a VA psychiatrist) to address the potential relationship between the Veteran's current psychiatric disorder and service.

After reviewing the evidence of record as chronicled in this Remand, the VA medical professional should offer an opinion as to whether: (1) the Veteran's psychiatric disorder initially manifested during service or clearly and unmistakably existed prior to service; and (2) if it clearly and unmistakably existed prior to service, whether it increased in severity during service; and (3) if it clearly and unmistakably existed prior to service but increased in severity during service, whether the increase in severity was due to the natural progression of the  psychiatric disorder or whether it was aggravated beyond its normal progression during service.  

The examiner should provide a supporting rationale for any opinion expressed and should reference the specific evidence of record upon which each of the findings are made.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

5.  Thereafter, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative, a private attorney, should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).




______________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


